Citation Nr: 1314301	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-15 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals of a left knee injury with degenerative joint disease (DJD/arthritis).

2.  Entitlement to service connection for a right knee disability, including as secondary to the service-connected residuals of a left knee injury with DJD.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

This appeal to the Board of Veterans' Appeals (Board) is from November 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.  The RO's November 2008 decision granted the Veteran's claim for service connection for left knee strain with arthritis and assigned an initial 10 percent rating, retroactively effective from June 2, 2008.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  The RO's November 2008 rating decision also denied the Veteran's claim for service-connection for posttraumatic stress disorder (PTSD).  Then, the RO's January 2009 rating decision denied the Veteran's service-connection claim for a right knee disability.  The Veteran proceeded to perfect an appeal of these issues to the Board.  

In a September 2012 rating decision, the RO granted service connection for major depression (also claimed as PTSD), as secondary to the service-connected left knee disability, and assigned a 50 percent rating, effective June 2, 2008.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Veteran testified at a videoconference hearing at the RO in February 2013, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the Virtual VA claims file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

I.  VA Compensation Examination to Reassess Severity of Service-Connected Residuals of Left Knee Injury with DJD

The Veteran's left knee disability must be reexamined to reassess its severity.  
The Board notes his last VA compensation examination to assess the severity of his service-connected left knee disability was provided in March 2011.  The Veteran and his attorney assert that the March 2011 VA examination was inadequate to resolve his higher initial rating claim for his left knee disability, because it did not take adequate consideration of his arthritis and instability symptoms, including swelling, weakness, constant pain, popping of his knees, instability so severe he must wear a metal brace and use a cane to prevent falling down, subluxation (alleged as "popping" of the knees), altered gait due to his left knee, and inability to walk far or stand more than two to three minutes at a time.  Since that last examination, the Veteran has also testified at his February 2013 Board hearing that the severity of his left knee disability has become "considerably worse," such that he "can't even walk a block now."  Subsequently associated VA treatment records note more recent complaints and treatment for his left knee disability.  

Essentially, the Veteran contends that he has greatly limited function of his left knee, which was not adequately measured at the last examination and worsened since.  The Board finds sufficient indications in the file to warrant another VA compensation examination to confirm if the left knee disability has materially worsened.  38 C.F.R. § 3.327 (2012).  The last examination was provided over two years ago, furthering the need for a more current examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (April 7, 1995) (explaining that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

II.  VA Compensation Examination and Medical Nexus Opinion on Right Knee Disability

The Veteran primarily contends that he injured both his right and left knees simultaneously during service, when he jumped out of a truck in 1973.  As discussed, the RO has only established service-connection for residuals of a left knee disability.  In the alternative, the Veteran also contends that his current right knee disability warrants secondary service-connection, because his service-connected left knee disability either caused or chronically aggravated his right knee disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

At the outset, the Veteran has established he has a current right knee disability, diagnosed by the March 2011 VA examiner as right knee strain and DJD.  This was in turn based upon review of X-ray testing in September 2010, which showed osteoarthritic changes in the medial joint compartment of both knees.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Nonetheless, a review of his service treatment records does not reveal any documented in-service injury of his right knee.  Although an October 1973 medical record notes that he jumped from a jeep and injured his left knee with left knee pain, there was no mention in the record of any right knee injury or resulting pain.
His service treatment records are otherwise unremarkable for any documented complaints, treatment or diagnoses of any right knee disability during service or any manifestation of right knee arthritis within one year of discharge from service.  

Importantly, there are no medical nexus opinions of record that have addressed whether the Veteran's current right knee disability is directly etiologically linked to service.  For instance, the March 2011 VA examiner provided a negative medical opinion on one aspect of secondary service connection, but the opinion was inadequate because it did not address the possibility of direct service connection for the right knee disability.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

However, the Veteran's contentions suggest a history of persistent pain symptoms, an altered gait, and functional limitations of standing and walking on his right leg since his alleged injury to his right knee during service.  Thus, there are competent lay statements of a continuity of symptomatology of right leg disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Concerning this, the Veteran's lay statements of continuity of symptoms offer an alternative means of establishing a nexus to service, such that they indicate the possibility of an etiological link to service for his right knee strain and DJD.  Notably, the March 2011 VA examiner did not consider the Veteran's competent lay statements asserting a continuity of symptomatology, and again, did not actually opine on the possibility of direct service connection for the right knee disability.  As such, the Board finds another VA examination and medical nexus opinion is warranted, particularly on the possibility of direct etiology to service for the Veteran's right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Concerning secondary service-connection, as mentioned, the March 2011 VA examination report provided a negative medical opinion on the possibility that the Veteran's current right knee strain and DJD were causally related to his service-connected left knee disability.  The examiner appeared to instead attribute this disability to multiple risk factors, including age, obesity, and occupation.  The examiner based this opinion on his history and physical examination, review of the claims file, and "review of the current evidence-based medical literature."  Unfortunately, the examiner's latter reference to literature is generic, without identification of any specific medical studies, thus frustrating the Board's review of the rationale for the opinion.  Nieves- Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.

The Board emphasizes that the March 2011 VA examiner's opinion against secondary service connection is further inadequate, because it does not at all address the possibility that the Veteran's right knee disability was chronically aggravated by the service-connected left knee disability.  Nieves- Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  At his Board hearing, the Veteran testified that his right knee is aggravated by his left knee disability, thus indicating that reexamination and additional medical opinion is necessary.  

On remand, the RO must ensure adequate reexamination and medical nexus opinions concerning all aspects of his service-connection claim for his present right knee disability on both direct and secondary bases of service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

III.  Outstanding Treatment Records

As an ancillary matter, the RO needs to confirm if there are any outstanding private or VA treatment records.  

The Virtual VA shows treatment at the Philadelphia VA Medical Center (VAMC), dated from January 2011 through September 2012.  However, at his February 2013 Board hearing, the Veteran indicated ongoing treatment for his knees at the same VA facility.  Hearing Transcript (T.) at 25.   The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VA records, specifically including any treatment records at the Philadelphia VAMC, dated since September 2012.

Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(1) and (2) (2012).

IV.  VA Vocational Rehabilitation Records

The Veteran testified at the February 2013 Board hearing that he recently obtained a full-time job through a VA educational program for disabled Veterans.  Thus, it appears that the Veteran had recently completed a VA vocational rehabilitation program.  On remand, a copy of the Veteran's vocational rehabilitation folder, if such exists, should be obtained for consideration in the Veteran's appeal.  



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  Then obtain any outstanding VA treatment records for his left and right knee problems from the Philadelphia VAMC, especially dated since September 2012 to the present.  See 38 C.F.R. § 3.159(c)(2) (2012).

Also, ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from any identified, outstanding private treatment records.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2012).

Any unsuccessful development should be properly annotated into the claims file.  See 38 C.F.R. § 3.159(e) (2012).

2.  After completing the requested development in paragraph #1, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's residuals of a left knee injury with DJD.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history. 

Describe all symptoms caused by the service-connected left knee disability, as well as the severity of each symptom.  In this regard, range of motion studies should be conducted and the examiner should also address whether left knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should state whether there is any instability /subluxation of the right knee and if so, the severity of such should be described as slight, moderate, or severe.

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed. If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation. 



3.  After completing the requested development in paragraph #1, schedule the Veteran for an appropriate VA examination(s) in order to determine the nature and etiology of his current right knee disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination. Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported. 

The examiner should respond to the following:

a) Identify any diagnoses for a present right knee disability.

b) For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease? 

For purposes of the examination and opinion, the examiner must consider that the Veteran has competently asserted injuring his right knee in 1973 during active duty service in the U.S. Marines; and post-service continuity of symptoms of right knee pain and functional limitation, etc.

c) If not, is it at least as likely as not (a 50% or higher degree of probability) that any right knee disability is caused or chronically aggravated by the Veteran's service-connected residuals of a left knee injury with DJD.  If so, what is the baseline level of disability prior to aggravation and what is the permanent, measurable increase in pathology attributable to the service-connected left knee disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  
In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



